Exhibit 10.3 Ultragenyx Pharmaceutical April 26, 2016 Karah Parschauer Re: Offer of Employment Dear Karah, On behalf of Ultragenyx Pharmaceutical Inc. (the “Company”), I am pleased to present to you an offer of full-time employment as Executive Vice President and General Counsel. The Company’s Board of Directors (the “Board”) and I are excited about the important contributions you can make by joining the Ultragenyx management team and are confident that you will play a key role in our company's growth and success.In your role as General Counsel (GC), you will report directly to me and be a member of the Executive Leadership Team, or XLT. In the GC role, you will act as a strategic partner and business advisor to the CDO, the XLT and the Board of Directors as well as provide the technical and leadership experience to run the Company’s legal function.You will provide guidance and advice on critical legal, business and compliance matters facing the organization through the transition to becoming a global commercial business, working with all functions of Ultragenyx as the company focuses on the commercialization of its pipeline.As an XLT member, you will have a role in setting the strategic direction of the company along with the other XLT members, as well as contributing to decisions that might affect other departments directly as well as the execution of the company’s plans. You will lead and develop a growing legal and compliance department and devising a legal strategy to help the Company reach its business goals.You will oversee directly corporate general and clinical trial contract activities, SEC-related legal activities, the compliance function for non-GXP issues, intellectual property, and legal support for business development.You will be responsible for the establishment of appropriate compliance systems in preparation for anticipated drug launches building on the existing Compliance Committee.As for all functions at Ultragenyx, the Legal group is expected to work in an integrated fashion with commercial, development, program management, technical operations, and business development to drive the growth and success of the company.This includes establishing, maintaining and evolving the critical and unique strategies for development at Ultragenyx which depend on close collaborations between departments, and novel approaches to traditional clinical development challenges.This includes working with the CFO and CCO on global commercial business planning, the CFO and CBO on corporate defense and any M&A activities, the CBO and CEO on intellectual property issues and the CMO on clinical trial startup activities. Compensation In the regular exempt position of General Counsel, the Company shall pay you as compensation for your services an initial base salary at a gross annual rate of $350,000 (the “Base Salary”).Such Base Salary shall be payable in accordance with the Company’s standard payroll procedures and subject to standard payroll deductions and withholdings.The Board or the Compensation Committee of the Board shall review your Base Salary at least annually. In addition to your Base Salary, pursuant to the Company’s corporate bonus plan (or such other incentive plan maintained by the Company) you will be eligible to earn an annual bonus of up to 40% of your Base Salary based upon your performance during the previous year as evaluated by the CEO in consultation with the Board (or Compensation Committee of the Board) against pre-determined individual and/or corporate performance goals.In addition, the Company will provide you with a sign-on bonus in the amount of $50,000, subject to applicable federal and state taxes, to be paid within 30 days of your start date.In the event that you should voluntarily terminate your employment with Ultragenyx, or are terminated for “cause”, within twelve (12) months of your hire date, you shall, no later than the effective date of such termination, refund to the Company the full amount of such bonus payment paid by the Company.The Employee further agrees to pay all costs reasonably incurred by Ultragenyx in connection with the collection of such refund, including reasonable attorney’s fees. Equity Grants Subject to the approval of the Compensation Committee, you will receive an option to purchase up to an aggregate of 60,000 shares of the Company’s Common Stock (the “Option”) pursuant to the Company’s 2014 Incentive Plan (the “Plan”). The exercise price of the Option will be equal to the closing price per share of Common Stock on the date of grant. The Option will vest and become exercisable as follows: 1/4th of the shares initially subject to the Option shall vest and become exercisable on the first (1st) anniversary of the first day of your employment with the Company, and thereafter 1/48th of the shares initially subject to the Option shall vest and become exercisable each month until the Option is fully vested, in each case subject to your continued employment by the Company (or its subsidiaries).The Option shall be governed by the Company’s standard form of stock option agreements and the Plan.
